DETAILED ACTION
Applicant’s response, filed 02/25/2021, to the previous office action has been considered and made of record. Claims 1-8 and 11-20 are pending further examination as presented in this office action.

Response to Arguments and Amendments
Applicant’s arguments, see pages 16-18 of Applicant’s Remarks filed 02/25/2021, with respect to the currently amended claimset and the corresponding previously presented prior art rejections of the claims have been fully considered and are persuasive.  Applicant’s arguments are convincing for at least the reason that Applicant’s amendments to incorporate the allowable subject matter of previously presented claims 9-10 into each of the independent claims 1, 11, and 12 of the currently presented claimset. Therefore, the previously presented prior art rejections of claims 1-2, 6-9, 11-13 and 17-18 have been withdrawn. 

Claim Interpretation
(Note: The currently presented 112(f) interpretation of the claims was presented in the prior office action, but has been reiterated so as to clarify that the interpretation of the claims under 35 USC 112(f) has been maintained.) The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“connected domain determining module” “tracking frame determining module” “gesture recognition determining module” of independent claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-8 and 11-20 (renumbered, 1-18 for issue) are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant successfully incorporated allowable subject matter of previously presented dependent claims 9-10 in each of the independent claims 1, 11, and 12 of the present Application.  The previously presented subject matter of claims 10 (depending from respective claims 1 and 9 of the prior claimset) further requires a depth comparison between depth values of overlapping regions, and if a threshold value is not met then switching to a different overlapping region. Said further limitations have not been disclosed by the cited prior art or reasonable combinations thereof. Hence independent claims 1, 11, and 12 now containing said allowable subject matter are in condition for allowance over the prior art and reasonable combinations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (Note: Some of the below cited references were cited in a prior office action.).
Agrawal et al (US 10096122) has disclosed a method of segmenting human hands from depth image data, wherein a plurality of clusters or blobs comprising pixels of similar depths are 
Ahn et al (US 2015/0026646) has disclosed a method (Fig 9 para 0040 and 0047) of segmenting a hand from a depth image by selecting the region/domain of pixels at the closest distance as a hand.
Ito et al (US 2015/0154449) has disclosed (para 0081, 0105, 0109, 0110) has disclosed extracting a hand area from depth image and color tone image information, said depth data corresponding to a range of depths of the wrist/hand area.
Minnen et al (US 2014/0035805) uses at least depth image data (para 0102-0109) and other calculated features to extract a set of connected components that are a hand region, and uses the extracted hand regions to track and interpret hand gestures of the captured image data.
Molchanov et al (US 2017/0060254) has disclosed the extraction of a hand region from depth image data based at least on bounding a region of the depth image corresponding to a closest object in said depth image data (para 0056-0057).
Saijo (US 2011/0216941) has disclosed a depth image processing method of locating and labeling of a plurality of body portions based at least on depth information, wherein a process of thresholding the depths is utilized in the determination of at least the hand portion (para 00242, 0246, 0256, 0256, 0260).
Shotton et al (US 2012/0314031) has disclosed a depth image processing method of locating and labeling a plurality of body portions based at least on depth information (para 0055, 0067 0078).
Tang et al (US 2016/0048726) has disclosed a video image processing method of extracting depth map patches corresponding to a hand (para 0006 0016) wherein said hand and assigned tracking box is tracked over a plurality of frames.
Tang et al (US 2020/0126249) of the same assignee as the present application, has disclosed a related invention to the present application.
Tang et al (US 2019/0392205) of the same assignee as the present application, has disclosed a related invention to the present application.
Tang et al (US 2018/0239957) of the same assignee as the present application, has disclosed a related invention to the present application.
Taylor et al (US 2018/0350105) has disclosed a depth image based method of hand tracking that is used to recognize hand gestures.
Tong et al (US 2014/0037134) has disclosed a method of hand gesture recognition using depth images, wherein the hand is detected in part based on a distance between the camera and detected facial feature region (para 0011, 0013-0014, and 0028).
Whillock et al (US 2012/0281884) has disclosed a video image processing method of normalizing the plane of a detected hand to the plane of the imaging device.
Zhang (US 2012/0242566) has disclosed a method of depth image gesture recognition, wherein requirements for hand shape change and motion amount between frames are enforced to improve hand tracking (para 0050-0052).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        




	/KIM Y VU/               Supervisory Patent Examiner, Art Unit 2666